

116 HR 2628 IH: Veterans Early Treatment for Chronic Ailment Resurgence through Examinations Act of 2019
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2628IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Bilirakis (for himself, Mr. Ferguson, Mr. Van Drew, Mr. Mast, Mr. Hastings, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 administrative support to providers of dental care who provide such care
			 to veterans that is not furnished under such title, to direct the
			 Secretary of Veterans Affairs to establish a pilot program for the
			 provision of dental care to certain veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Early Treatment for Chronic Ailment Resurgence through Examinations Act of 2019 or the VET CARE Act of 2019. 2.Administrative support for community providers of dental careSection 1712 of title 38, United States Code, is amended—
 (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (2)by inserting after subsection (c) the following new subsection (d):
				
					(d)
 (1)The Secretary may furnish, to a provider of dental care described in paragraph (2), administrative support (including information for the provider to share with veterans regarding the dental insurance plan under section 1712C of this title) related to dental care described in paragraph (2).
 (2)Dental care described in this paragraph is— (A)provided to a veteran;
 (B)not furnished under a law administered by the Secretary; and. 3.Pilot program for the provision of dental care to certain veterans (a)Pilot programThe Secretary of Veterans Affairs shall carry out a pilot program to provide outpatient dental services and treatment, and related dental appliances, to eligible veterans enrolled under subsection (c)(3), at no cost to such veterans. Under the pilot program, the Secretary shall determine whether there is a correlation between veterans receiving such services and treatment, and the veterans suffering fewer complications of chronic ailments, thereby yielding a lower cost of care.
 (b)Eligible veteran definedFor purposes of this section, the term eligible veteran means a veteran who— (1)is enrolled in the system of annual patient enrollment under section 1705 of title 38, United States Code;
 (2)is not eligible for dental care under section 1712 of title 38, United States Code; (3)the Secretary determines does not receive regular periodontal care;
 (4)is between 40 and 70 years of age; and (5)has been diagnosed with type 2 diabetes.
				(c)Application; evaluation; disqualification; enrollment; categorization
 (1)ApplicationAn eligible veteran may elect to apply for the pilot program. (2)Evaluation; disqualificationAn eligible veteran who applies for the pilot program shall receive an initial periodontal evaluation, including vertical bitewing radiographs. Any eligible veteran diagnosed with periodontal disease that requires surgery shall be disqualified from the pilot program.
 (3)Enrollment; categorizationThe Secretary shall enroll at least 1,500 eligible veterans who apply for the pilot program, giving preference to veterans with service-connected disabilities that increases in accordance with the veterans’ disability ratings under chapter 11 of title 38, United States Code, in a manner that ensures the following:
 (A)One-third of eligible veterans enrolled in the pilot program shall have been diagnosed with no or mild periodontitis under paragraph (2).
 (B)Two-thirds of eligible veterans enrolled in the pilot program shall have been diagnosed with moderate to severe periodontitis under paragraph (2).
 (d)Duration of programThe Secretary shall carry out the pilot program during the four-year period beginning on the date that is 180 days after the effective date of this section.
 (e)LocationsThe pilot program shall be carried out in five facilities of the Veterans Health Administration, with one such facility in each of five Veterans Integrated Services Networks that the Secretary considers appropriate for the pilot program.
 (f)Patient distributionEach facility shall serve not more than one-fourth and not fewer than one-sixth of the veterans enrolled in the pilot program, in approximately even proportions of veterans categorized under subsection (c)(3).
			(g)Course of program
 (1)Periodontal therapyThe Secretary shall make timely and appropriate periodontal therapy available to veterans described in subsection (c)(3)(B).
 (2)Election of treatmentSuch veterans who elect to receive treatment shall be classified as treated. (3)Annual evaluationsEach treated veteran shall receive an annual dental evaluation, during which the periodontal health of the treated veteran shall be reassessed and recorded exactly as at the initial evaluation under subsection (c)(2).
 (4)Health outcome reportingFor the duration of the pilot program, the Secretary shall collect and record data regarding the health of treated veterans, including events, treatments, and outcomes, and make such data available for analysis by qualified researchers.
				(h)Education
 (1)Health care providersThe Secretary shall provide standardized instructions to all physicians and dentists who work in facilities described in subsection (e) to ensure consistent evaluation and care for veterans enrolled in the pilot program in all such facilities.
 (2)Enrolled veteransThe Secretary shall provide each veteran enrolled in the pilot program with an orientation, information before any care is provided under the pilot program, and an exit interview that includes information regarding how such veteran may obtain dental services and treatment after the end of the pilot program.
 (i)Educational outreachThe Secretary shall notify those institutions of higher education (as that term is defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) that offer degrees in peri­odon­tol­o­gy of the pilot program so that such institutions may engage in similar studies regarding private periodontal care for veterans.
 (j)ReportNot later than 18 months after the conclusion of the pilot program, the Secretary shall submit a report of findings to the Congress.
 (k)RegulationsThe Secretary shall administer the pilot program under such regulations as the Secretary shall prescribe, including best practices regarding informed consent and study registration.
			